Citation Nr: 1520105	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-21 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether clear and unmistakable error (CUE) was made in the rating decision of May 2, 2002, which assigned an effective date of July 11, 1995 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Reno, Nevada.

In October 2014, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In May 2002, the RO assigned an earlier effective date of July 11, 1995 for the award of a TDIU.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  The RO did not clearly and unmistakably err in its May 2002 determination that assigned an effective date of July 11, 1995 for the award of  TDIU.



CONCLUSION OF LAW

The May 2002 rating decision wherein the RO assigned an effective date of August July 11, 1995 for the grant of a TDIU did not contain CUE. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Board notes, however, that the Veteran's motion of CUE is not subject to the provisions of VCAA. See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (holding there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions.')

Moreover, the Veteran had the opportunity to present testimony at the October  2014 videoconference Board hearing.  During the hearing, the Veterans Law Judge clarified the issues on appeal, explained the applicable concepts, and suggested the submission of evidence or argument to support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.




II.  Law and Analysis

The Veteran contends that there was clear and unmistakable error in the May 2002 rating decision assigning an earlier effective date of July 11, 1995, for the award of a TDIU.  He alleges that he should be awarded a TDIU effective from his discharge from service in 1964 because he has been unable to maintain long-term employment since service and he has always contended that his ulcer disability rendered him unemployable.

In a May 2002 rating decision, the RO noted the evidence showed that the Veteran became too disabled to work in April 1988.  In addition, the RO noted that a 60 percent rating for his service connected duodenal ulcer had been assigned effective July 11, 1995, and the Veteran met the criteria for a TDIU under 4.16(a) from that date.  The RO thus assigned an earlier effective date for the award of a TDIU from July 11, 1995.

The appellant was notified of the rating decision and of his appellate rights in a May 2002 letter. The appellant did not appeal that decision, and did not submit additional evidence within one year. That decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

To the extent that the Veteran seeks to revisit the RO's prior, May 2002 rating decision in seeking an earlier effective date, this would constitute the type of freestanding earlier effective date claim that the Court has held must be dismissed. Rudd v. Nicholson, 20 Vet. App. 296 (2006).  However, one exception to the finality doctrine discussed above occurs when CUE is found in a prior RO decision.

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended. 38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 (2014).

In Fugo v. Brown, 6 Vet.App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Id.

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:

(1) '[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,'

(2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and

(3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) (en banc)).

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  

CUEs 'are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.' Russell v. Principi, 3 Vet.App. 310, 313-14 (1992). The claimant must assert more than a disagreement as to how the facts were weighed or evaluated. Id.

When there is evidence both pro and con on the issue, it is impossible for a veteran to succeed in showing that the result would have been manifestly different. Simmons v. West, 14 Vet.App. 84, 88 (2000).

For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

At the outet, the Board notes that total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran is service-connected for duodenal ulcer with transthoracic vagotomy, rated as 40 percent disabling from December 1973 with various periods of temporary total 100 percent rating due to surgical treatment requiring convalescence.  As noted, a 60 percent rating was assigned from July 11, 1995.  Service connection is also in effect for recurrent ventral hernia since October 1994.  This disability was rated as noncompensably disabling until October 19, 1999, at which time a 20 percent rating was assigned. Hence, the Veteran failed to meet the criteria for schedular TDIU as per 38 C.F.R. § 4.16(a) prior to July 11, 1995.

On VA Form 21-8940, Application for Increased Compensation Based on Individual Unemployability received in November 1990 and February 1999, the Veteran reported that he last worked as a bookstore agent with the U.S. Printing Office from 1985 to 1988.  He had subsequent employment on a temporary basis with a VA Medical Center in 1995 for a period of approximately 6 months.   He also indicated that he had difficulty with working on any long-term basis prior to 1985.

The Veteran's November 1990 claim for TDIU was denied in a January 1991 rating decision, at which time the RO determined that the Veteran was not unemployable solely due to his service-connected disability.

Following the Veteran's claim for TDIU in February 1999, in February 2001, the Board issued a decision awarding a TDIU.  In that same decision, the Board also granted a 60 percent rating for duodenal ulcer with transthoracic vagotomy.

In an April 2001 rating decision, the RO effectuated the Board's decision and assigned an effective date of July 11, 1995, for the award of a 60 percent rating for duodenal ulcer with transthoracic vagotomy.  The RO also assigned an effective date of February 22, 1999, the date of claim for a TDIU.  

As noted above, in a May 2002 rating decision, the RO awarded an earlier effective date of July 11, 1995 for the award of a TDIU.

During the Veteran's October 2014 Board hearing, the Veteran alleged that he was entitled to a TDIU effective the day after his discharge from service, given that he had been unable to maintain employment since that time.  He noted that every time he tried to work, he had to go have surgery on his ulcers.  In his August 2011 claim, the Veteran expressed that his claim went back to 1967, and he submitted prior statements filed in conjunction with previous claims for increased rating for the disability that demonstrated his contention that the disability had rendered him unemployable since service.

However, the Veteran essentially disagrees with how the RO weighed the evidence in finding that he was not unemployable due to service-connected disability alone prior to July 1995.  This does not rise to the level of CUE.   

Moreover, the Veteran did not meet the schedular criteria for a TDIU prior to July 11, 1995, and regardless, given rating decisions noting denial of a rating in excess of 40 percent for the disability, a claim for TDIU was implicitly denied in the finding that a higher rating was not warranted.

To the extent that the Veteran is trying to revisit prior rating decision addressing the claim for increased rating for his service-connected duodenal ulcer with transthoracic vagotomy and arguing that a TDIU should have been considered at that time, the Board could never find CUE with respect to these decisions as the agency of original jurisdiction did not have the jurisdiction to grant TDIU, but rather only to refer the issue for other consideration under 38 C.F.R. § 4.16(b).  Given that a decision to refer the matter is not merits-based or outcome based decision, a finding of CUE is not warranted.  Stated differently, because the appellant did not meet the basic scheduler criteria for TDIU prior to 1995, the RO had no legal authority to grant this benefit.  Since there was no authority to grant the TDIU, it necessarily follows that there could never be CUE in a decision to that did not grant TDIU.

The Veteran has not presented any other argument as to why he believes that there was CUE in the May 2002 rating decision.  He has not contended that the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.

For the foregoing reasons, the Board finds there was no CUE in the May 2002 rating decision assigning an effective date of July 11, 1995 for the award of a TDIU.  The benefit-of-the-doubt doctrine is inapplicable to CUE motions, and this CUE motion must therefore be denied.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such a claim is that it involve more than a disagreement as to how the facts were weighed or evaluated).


ORDER

As there was no CUE in a May 2002 rating decision assigned an effective date of July 11, 1995 for the award of a TDIU, a motion with regard to this decision is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


